Title: To James Madison from Philip Freneau, 2 November 1794
From: Freneau, Philip
To: Madison, James


Dear Sir,
Monmouth, East Jersey, November 2d. 1794
As I hear there is a probability of a new printer being wanted for the House of Representatives, I take the liberty to Solicit Your interest in favour of Mr. Francis Bailey, by whom, You may rest assured, the work of every kind will be executed to perfect Satisfaction. If Mr. Childs and Mr. Swaine should resign the business; I make no doubt but Your influence with Mr. Beckley will be exerted for this purpose. Mr. Bailey is an old, tried Republican; and, perhaps I scarcely need tell You, has stood forth in the worst of times, both as a printer and Soldier, a friend to the rights, liberties, and interests of this country. Such characters Merit consideration; and permit me to tell You, that in my opinion, it would be preferable that the whole of the work were entrusted to his care; dividing the business, I never could persuade myself, answered any good purpose: and if one such person as Mr. Bailey were made responsible for the whole, considering his attention and abilities, and the capital printing apparatus he is furnished with, I am convinced the House would find their account in having the work done by him. I am, Sir, with perfect esteem—Your sincere friend
Philip Freneau
